                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MISSOURI
                                    CENTRAL DIVISION

CHERIE DOYLE, Individually, as natural         )
Sister of Craig Cooper and on behalf of the    )
class of individuals as defined in Mo.Rev.     )
Stat. §537.080,                                )
                                               )
       Plaintiff,                              )        Cause No. 2:20-cv-04163
                                               )
vs.                                            )        Callaway County Circuit Court No.
                                               )        20CW-CV00111
                                               )
NATIONAL TRUCKLOAD, INC. and                   )
RAY ELVIS HALES II,                            )
                                               )        DEFENDANT DEMANDS TRIAL BY JURY.
       Defendants.                             )

                                NOTICE OF REMOVAL

       COMES NOW Defendants National Truckload, Inc., by and through the undersigned

counsel, pursuant to 28 U.S.C. § 1446(b), and hereby files this Notice of Removal of the above-

captioned case to the United States District Court for the Western District of Missouri, Central

Division, and for grounds of this Notice of Removal, states:

1.     The above-entitled action filed and now pending in the Circuit Court of Callaway County,

       Illinois, involves Plaintiff, a citizen of the State of Illinois, and Defendants, who are citizens

       of the State of Pennsylvania. (See Plaintiff’s Complaint, attached hereto and incorporated

       as Exhibit 1).

2.     Defendant National Truckload, Inc., was served Plaintiff’s Complaint on July 29, 2020.

3.     As required by 28 U.S.C. § 1446(b), Defendant’s Notice of Removal is filed in this Court

       within thirty (30) days after the receipt by Defendants of a copy of Plaintiff’s Complaint in

       said action, setting forth a claim for relief upon which said action is based, which was

       served upon Defendant.



          Case 2:20-cv-04163-NKL Document 1 Filed 08/25/20 Page 1 of 3
4.       The United States District Court for the Western District of Missouri has diversity

         jurisdiction over this case because the matter in controversy exceeds the sum of $75,000.00

         and is between citizens of different states.

5.       Therefore, pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction over Plaintiff’s

         cause of action as complete diversity exists, authorizing removal to this Court pursuant to

         28 U.S.C. § 1446(b).

6.       As Plaintiff’s Complaint was originally filed in Callaway County, Missouri, removal to

         this judicial district and division is appropriate pursuant to 28 U.S.C. § 1441(a).

7.       This Court has supplemental jurisdiction over all claims contained within Plaintiff’s

         Complaint, pursuant to 28 U.S.C. § 1367, because said claims arise between the same

         parties and out of the same controversy which serves as the basis of Plaintiff’s claims.

8.       Furthermore, as required by 28 U.S.C. § 1446(a), Defendant attaches a copy of all process,

         pleadings, and orders served upon Defendant in said action, attached hereto and

         incorporated as Exhibit 2.

9.       Contemporaneously with the filing of this Notice of Removal, and pursuant to 28 U.S.C. §

         1446(d), Defendant is filing a copy of this Notice of Removal with the Clerk of the Circuit

         Court of Callaway County, Missouri, and is serving a copy on counsel for Plaintiff.

10.      By virtue of this Notice of Removal, Defendant does specifically preserve its right to assert

         any claims, defenses or other motions, including, but not limited to, Rule 12 motions

         permitted by the Federal Rules of Civil Procedure.

      11. Defendant Ray Hales II has not been served with suit papers as of this date, so it is not

         necessary for him to join in this Notice of Removal. However, once served, he will be

         represented by the same counsel and will file his consent to this Removal.



                                                   2

            Case 2:20-cv-04163-NKL Document 1 Filed 08/25/20 Page 2 of 3
        WHEREFORE, Defendant National Truckload, Inc., prays this Honorable Court accept

jurisdiction of said action.

DEFENDANT DEMANDS TRIAL BY JURY.



                                               /s/ Steven J. Hughes
                                               Steven J. Hughes #38968
                                               Joseph M. Hoffman #67360
                                               HUGHES LAWYERS, LLC
                                               Attorney for Defendants
                                               1314 So. 18th Street
                                               St. Louis, Missouri 63104
                                               (314) 328-5770
                                               Email: steve@hugheslawyersllc.com
                                               Email: joe@hugheslawyersllc.com

       I hereby certify that a copy of the foregoing filed electronically with the Clerk of the
Court this 25th day of August 2020 to be served by operation of the Court’s electronic filing
system upon the following:Mr. Jason Moore, Attorney for Plaintiff, 4050 Pennsylvania
Ave., Suite 121, Kansas City, Missouri 64111; Email: Jason.moore@dmlawusa.com.

        Under penalties of perjury as provided by law, I certify that the statements in this affidavit
are true.


                                               /s/ Steven J. Hughes
/
August 24, 2020




                                                  3

           Case 2:20-cv-04163-NKL Document 1 Filed 08/25/20 Page 3 of 3
